ELD-015                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 13-4033
                                 ____________

                            CHRISTIANA ITIOWE,
                                           Appellant

                                        v.

                   NBC UNIVERSAL INC.; COMCAST INC.;
                     Steve Burke; GE, Attn - Jeffrey Immelt
                    __________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                         (D.C. Civ. No. 3-13-cv-04155)
                    District Judge: Honorable Joel A. Pisano
                   __________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                February 12, 2014

           Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                            (Filed: February 19, 2014)
                                  ____________

                                   OPINION
                                 ____________
PER CURIAM

          Appellant Christiana Itiowe appeals from an order of the District Court dismissing

her amended complaint with prejudice. For the reasons that follow, we will summarily

affirm.

          Itiowe filed an in forma pauperis civil action against NBC Universal, Comcast,

and General Electric, alleging discrimination “in a public place of accommodation” in

violation of her civil rights, and seeking $7 trillion in damages. Itiowe alleged that she

“started pitching TV shows to NBC UNIVERSAL (Bravo TV) development manager

personnel … and pitched a TV show that introduced what happens to me and that’s when

the act of disability discrimination happened…” Itiowe was inspired to pitch her TV

show “because of people attacking via bed bugs behind closed doors acting like they are

helping me but truly are not being fake with their interactions …, those kinds of actions

can trigger what happens to me as phony acts gets me sicker.” The District Court granted

Itiowe leave to proceed in forma pauperis, but dismissed her complaint without prejudice

and suggested that she file an amended complaint containing sufficient allegations to put

the defendants on notice of the claims against them, Fed. R. Civ. Pro. 8(a). See also

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

          Itiowe then filed an amended complaint, in which she asserted that she pitched a

TV show to Bravo and was given approval to continue pitching shows, but then she

revealed her health problems to them, and after that Bravo development manager Chelsea

Friedland advised her that her ideas for shows would no longer be accepted. Itiowe

disclosed in her amended complaint that she suffers from paranoid schizophrenia and

                                               2
hears voices and sees things on a daily basis that to her are real, and that the stigma

associated with mental illness is devastating, degrading, and hurtful. She stated that she

had signed a form agreement with Bravo’s legal department and Ms. Elizabeth Logun to

have her ideas for television shows reviewed by Bravo staff, but then Friedland reviewed

her idea and rejected it, and she stated that “I cannot for the life of me understand why

she will advise that I should not pitch a TV show idea anymore whereas prior to that

happening she authorized that I can work with the legal dept to pitch TV show ideas.”

       In an order entered on September 27, 2013, the District Court dismissed Itiowe’s

amended complaint with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim on which relief may be granted. The District Court reasoned that Itiowe appeared

to raise a claim of disability discrimination under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12112-12117, but because she was not an employee of the

defendants, she was not protected by the ADA. In addition, she had failed to exhaust her

administrative remedies with respect to her claim of disability discrimination. With

respect to her substantive claim of discrimination, the District Court reasoned that she

had failed to allege a plausible causal connection between her paranoid schizophrenia and

Bravo’s actions.

       Itiowe appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk granted

her leave to appeal in forma pauperis and advised her that the appeal was subject to

summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance under Third

Cir. LAR 27.4 and I.O.P. 10.6. She was invited to submit argument in writing, and she

has done so.

                                              3
       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. Certainly to

the extent that Itiowe intended to bring her claim under the Americans with Disabilities

Act, we agree with the District Court that she failed to exhaust her administrative

remedies. A claim that one has suffered disability discrimination in the employment

context may be brought pursuant to the ADA, but the ADA requires that a plaintiff

pursue administrative remedies with the Equal Employment Opportunity Commission

(“EEOC”) before filing a complaint in federal court. See Churchill v. Star Enterprises,

183 F.3d 184, 190 (3d Cir. 1999). The plaintiff who brings an employment

discrimination claim under the ADA must follow the administrative procedures set forth

in Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–5. See id. See also 42

U.S.C. § 12117(a) (adopting Title VII enforcement scheme and remedies for ADA).

“That procedure begins when a charge is filed with the EEOC alleging that an employer

has engaged in an unlawful employment practice.” Occidental Life Ins. Co. of California

v. E.E.O.C., 432 U.S. 355, 359 (1977). The EEOC then investigates the charge and

determines whether there is reasonable cause to believe it is true. See id. If the EEOC

determines that reasonable cause does not exist, it will issue a right-to-sue letter, which

the plaintiff may then rely upon in establishing that administrative remedies have been

exhausted. See Burgh v. Borough Council of the Borough of Montrose, 251 F.3d 465,

470 (3d Cir. 2001).

       Although failure to exhaust administrative remedies does not affect the District

Court’s jurisdiction, Hornsby v. U.S. Postal Service, 787 F.2d 87, 89 (3d Cir.1986), non-

                                              4
exhaustion constitutes a ground for dismissal for failure to state a claim on which relief

may be granted under Fed. R. Civ. Pro. 12(b)(6), Anjelino v. New York Times Co., 200
F.3d 73, 87 (3d Cir. 2000). Here, although the District Court in advising Itiowe to file an

amended complaint did not give her notice that dismissal for failure to exhaust

administrative remedies was possible, Itiowe was on notice of the requirement when the

District Court dismissed her amended complaint. She has submitted argument in support

of her appeal and a motion to remand, and in neither of these items does she assert that

she did in fact exhaust her administrative remedies. Accordingly, dismissal of her

amended complaint for failure to exhaust administrative remedies was proper to the

extent that Itiowe intended to rely upon the Americans with Disabilities Act.

       As the District Court noted, however, Itiowe did not allege that Bravo’s adverse

action occurred in the employment context. Instead, she referenced a “form agreement”

with Bravo’s legal department. If it was Itiowe’s intention to argue a civil rights

violation on the basis of a breach of that agreement, she has no viable cause of action

under 42 U.S.C. § 1981 because she did not allege racial discrimination. See Brown v.

Philip Morris, Inc., 250 F.3d 789, 797 (3d Cir. 2001) (to state a claim under section 1981

for breach of contract, a party must allege facts sufficient to show that she is a member of

a racial minority, and that the defendant intended to discriminate on the basis of race).

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing the amended complaint with prejudice. Appellant’s motion to remand is

denied as moot. Appellant’s motion to seal is denied.



                                             5